DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 22 November 2019. Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 15/312,276, filed 24 March 2017, which is a 371 of PCT/IB2015/053679, filed 19 May 2015) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (ZA2014/03628, filed 19 May 2014) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/312,276, filed on 16 November 2016.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD FOR DOSING A DISSOLVABLE CHEMICAL TO WATER”.

Claim Objections
Claim 1 is objected to because of the following informalities:
“…a cylindrical sleeve inside [[in ]]which the bed of water treatment…” (line 8);
“…inside the holder… such that the jet of water is directed…” (lines 27-29); and
“trough” and “transverse trough” are interchangeably used throughout Claim 1 (and Claim 2) and may be considered to introduce indefiniteness issues. Please amend to consistently reference one or the other but not both.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, “the water treatment substance” is referenced in the last line; however, it is unclear whether this is referencing “the water treatment substance body” or “the water treatment substance tablet”. Claims 3 and 4 are also rejected due to their dependence on Claim 2.
	Similarly, regarding Claim 5, “the water treatment substance” is referenced in line 1; however, it is unclear whether this is referencing “the water treatment substance body” or “the water treatment substance tablet”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES et al. (US Patent 3,474,817).
	Regarding Claim 1, BATES discloses a continuous chemical additive dispenser for treating water (i.e., a method of treating water; abstract, c1/13-21). As shown in FIG. 2, a chlorinator 30 is connected in parallel via feed line 34 and line shunt 38 to a recirculating water return line 26 (not shown in FIG. 2; c4/1-12). The chlorinator 30 comprises a housing 40 containing a vertically-oriented, cylindrically-shaped chamber or magazine 42 (i.e., a holder; a cylindrical sleeve inside [in] which the bed of water treatment substance tablets is partly located) that holds a supply of dissolvable, chemical-releasing material 43 (i.e., a water treatment substance body); in side wall 44 and bottom wall 46, respectively, are an inlet port 48 (i.e., a water access opening provided at one end of the trough to direct water towards a lateral side of the water treatment substance body) and an outlet port 50 (c4/21-34). Conduit 64 splitting off of feed line 34 feeds water to the magazine 42 via a horizontally-disposed passageway 68 at the inlet port 48; the passageway 68 leads to a nozzle 72 that allows for water to be fed as a jet into the magazine 42 (i.e., a nozzle that is connected to a water inlet pipe; directing a jet of water towards a lateral side of a water treatment substance body; wherein the nozzle is located inside the holder, being mounted to the holder by extending through the water access opening, such that [the] jet of water is directed from a lateral side of the holder; c4/46-63). The inlet port 48 and nozzle 72 direct jetted water to the lowermost tablet 88 (i.e., a bed of water treatment substance tablets) such that the tablet is dissolved and soluble chemicals are released via screen 82 at the base of the magazine 42 into the outlet port 50 (i.e., wherein the holder is located vertically, with the cylindrical sleeve located above the transverse trough and the water treatment substance body resting in the transverse trough and extending up the sleeve such that the transverse trough contains the lowermost water treatment substance tablets of the water treatment substance body; wherein, with respect to the vertical location of the holder, the jet of water enters the trough substantially horizontally through the water access opening and directly and actively abrades the lowermost of the water treatment substance tablets in the water treatment zone; allowing the dosed water to pass through the plurality of dosed water openings in the trough; c5/15-23). 
BATES further discloses that the tablets are stacked as a column to continually supply the chlorinator (FIG. 4; c6/50-58). While BATES is deficient in explicitly disclosing the claimed limitation “wherein the consumed water treatment substance tablets are replaced by fresh water treatment substance tablets that move downwardly into the trough”, such a limitation is inherently expected from the configuration taught in the prior art. As the lowermost tablet is dissolved by the jet of water, the next unabraded tablet would drop to the lowermost section of the magazine. Thus, the claimed limitation “wherein the consumed water treatment substance tablets are replaced by fresh water treatment substance tablets that move downwardly into the trough” is inherently obvious to one of ordinary skill in the art at the time of the filing of the invention.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding the claimed “transverse trough”, while BATES is deficient in explicitly disclosing a transverse trough at an operatively lower end of the cylindrical sleeve, the trough providing a water treatment zone, FIGs. 2 and 7 of BATES clearly show that the lowermost section of the magazine 42 (FIG. 2), 168 (FIG. 7) generally defines a trough and includes nozzle 72, 158 for introducing water jet to dissolve the lowermost tablet 88, 206. BATES further discloses that in this lowermost section, the tablet 88, 206 is dissolved and eroded to release chemicals required for the treatment of water (c5/15-23). Thus, even though BATES does not explicitly define a trough, one of ordinary skill a transverse trough that provides a water treatment zone as claimed.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	BATES is deficient in disclosing a plurality of dosed water openings provided in side walls of the trough.
	However, such a claimed limitation is considered a matter of choice. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). In this case, the claimed “dosed water openings” in the trough is provided such that “dosed water can pass from the holder into the [water treatment] vessel” (Specification, pg. 5, lines 5-10). Similarly, BATES discloses that as the tablets 88 are dissolved and eroded by water, the solvated chemicals are released and pass through the screen 82 to be conveyed via conduit 52 back to a recirculating water return line 26 (c5/54-60). While the claimed dosed water openings is provided in side walls of the trough and the taught prior art screen 82 is provided at the bottom of the housing 40, because both configurations provide the same effect of allowing dosed water to pass, the claimed particular configuration does not yield any significance or unexpected results over the prior art and is therefore, obvious to one of ordinary skill in the art at the time of the filing of the invention.
Regarding the claimed limitations “such that the lowermost water treatment substance tablets are consumed cleanly”, “exposed surfaces thereof being stripped off by direct hydrodynamic force”, “the dosed water openings continually being blasted open by the jet of water”, and “water treatment substance thereby being released into the water such that dosed water is formed” are directed toward intended results of the claimed process. Claim scope is not Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 2, as applied to the rejection of Claim 1, BATES further discloses that water rises within the magazine 42 to cover several of the lowermost tablets 88 (i.e., wherein the directing of the jet of water towards the lateral side of the water treatment substance body is effected below the surface of a body of water, with the holder thus being immersed, at least partly, in the body of water such that at least the trough is immersed in the body of water; c6/28-31). The limitation “so that the body of water is thereby treated with the water treatment substance” is directed toward an intended result of the claimed process. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 4, as applied to the rejection of Claim 2, BATES discloses a method of treating water comprising directing a jet of water towards a water treatment substance body held in a holder below the surface of a body of water. The claimed limitations of directing a plurality of jets of water towards a plurality of holders are directed toward duplication of parts, namely, the taught jet of water and the holder. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04). BATES further discloses the taught process addresses a known issue in the art of the lack of complete and uniform mixing of chemical additives in treating water (c1/52-59). As is known to one of ordinary skill in the art, the direction of a jet of water to impinge on a solid surface results in the turbulent mixing of water characterized by multiple eddies, i.e., swirling or rotational movement. Thus, the claimed limitation of imparting a swirling or rotational movement to the body of water is an inherent result of the claimed process of directing a jet of Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BATES in view of HORVATH et al. (US Patent 3,595,786).
	Regarding Claim 3, as applied to the rejection of Claim 2, BATES discloses a method of treating water comprising directing a jet of water towards a water treatment substance body held in a holder below the surface of a body of water. BATES is deficient in disclosing the body of water is provided on a pan located below the holder, with dosed water that accumulates on the pan then passing through an outlet into another body of water in a compartment below the pan.
	HORVATH discloses an apparatus for treating water (c1/14-29) using a disinfecting source of chlorine (c2/60-61). As shown in FIG. 2, fluid to be treated enters container 20 via inlet 23 and exits at outlet 26 (i.e., passing through an outlet); a plurality of holding means 24 with treating tablets 25 is located in contact zone 21; treated water is discharged from the contact zone 21 into regulating region 22 (i.e., the body of water is provided on a pan located below the holder; c4/37-64). Advantageously, the contact region 21 and regulating region 22 allows for the controlled passage of water and prevents the accumulation of particulates in the apparatus (c4/41-45; c5/2-4). Further, HORVATH discloses that treated water is subsequently passed from the treatment apparatus 52 to a detention chamber 62 (i.e., passing through an outlet into another body of water in a compartment below the pan; c6/25-29; FIG. 5). While HORVATH does not explicitly disclose the location of the detention chamber 62 relative to the treatment apparatus 52, such a configuration is considered a mere rearrangement of parts and would be obvious to one of ordinary skill in the art at the time of the filing of the invention. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding Claim 5, as applied to the rejection of Claim 1, BATES discloses a method of treating water comprising directing a jet of water towards a water treatment substance body held in a holder below the surface of a body of water. BATES further discloses the dissolvable, chemical-releasing tablets includes chlorine-containing salts (c2/63-66; c4/1-3; Claim 1). However, BATES is deficient in explicitly disclosing the water treatment substance is calcium hypochlorite.
	HORVATH discloses an apparatus for treating water (c1/14-29) using a disinfecting source of chlorine (c2/60-61). HORVATH further discloses calcium hypochlorite treatment agent (i.e., the water treatment substance is calcium hypochlorite; c7/53-56). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777